UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 01-6782



In Re: GEORGE SAMUEL GREEN, JR.,

                                                         Petitioner.




        On Petition for Writ of Mandamus.   (CA-99-2063-2)


Submitted:   September 6, 2001       Decided:   September 13, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


George Samuel Green, Jr., Petitioner pro se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George   Samuel   Green   petitions      this   court   for   a    writ   of

mandamus overturning the Supreme Court of Virginia’s decision

dismissing his habeas petition.           We find that mandamus relief is

not warranted.   Mandamus is a drastic remedy, only to be granted in

extraordinary circumstances.      In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987). The party seeking mandamus relief has the heavy burden

of showing that he has no other adequate avenues of relief and that

his right to the relief sought is clear and indisputable.               Mallard

v. United States Dist. Court, 490 U.S. 296, 309 (1989).                Assuming

he meets the procedural prerequisites, Green may challenge his

underlying conviction by way of federal habeas review. Further, he

presents no evidence to support his contentions of judicial bias.

Therefore, because there are other adequate means to attain relief

and because Green has failed to support his claim, his right to

mandamus relief is not clear and indisputable.            See United States

ex rel. Rahman v. Oncology Assoc. P.C., 198 F.3d 502, 511 (4th Cir.

1999).   Accordingly,    we    deny   permission     to   proceed      in   forma

pauperis and deny the petition.           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                             PETITION DENIED


                                      2